Citation Nr: 0820806	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-40 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin rash, 
claimed as consequent to exposure to Agent Orange.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran has active military service from March 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision.  

The veteran's Substantive Appeal requested a hearing before a 
Veterans Law Judge at the RO, and a hearing was duly 
scheduled in May 2008.  The veteran failed without good cause 
to appear to testify at that hearing.  His request for a 
hearing in conjunction with this appeal is accordingly deemed 
to be withdrawn.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran is not shown to have engaged in combat with 
the enemy in connection with his service in the Republic of 
Vietnam.  

3.  The veteran currently is not shown to have a diagnosis of 
PTSD that is due to an independently verified or potentially 
verifiable stressor during his period of active service.  

4.  The veteran is not shown to have a skin disorder that is 
presumptively associated with herbicide exposure or otherwise 
shown to be consistent with any demonstrated herbicide 
exposure.  

5.  The veteran is not shown to have manifested complaints or 
findings of skin disorder in service or many years 
thereafter.  

6.  Since his discharge from service, the veteran is shown to 
have experienced intermittent or recurrent skin disorders 
variously identified as contact dermatitis, condyloma 
acuminatum, pruritus ani, cystic acne, papular lesions, tinea 
cruris, and recurrent folliculitis.  

7.  None of the veteran's identified intermittent or 
recurrent skin disorders is shown to have had its clinical 
onset in service or to be related to any event or incident of 
hi military service, including due to any documented exposure 
to Agent Orange during his service in the Republic of 
Vietnam.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  
 
2.  The veteran is not shown to have a skin disability due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any be presumed to be due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309(e) (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005, prior to the April 2005 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The April 2005 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The April 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in November 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorders, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file, as are medical records 
from those VA medical providers that the veteran identified 
as having relevant records.  The veteran has not identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

The RO obtained the veteran's SPR; however, as noted in more 
detail hereinbelow, the veteran has not presented a stressor 
for which further verification by government records, such as 
military unit histories, can be pursued.  

The veteran requested a hearing before a Veterans Law Judge, 
but he failed without good cause to appear for a hearing that 
was scheduled in May 2008.  His request for hearing is 
accordingly deemed to be withdrawn.  

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  

In this case the veteran has not presented a prima facie case 
for service connection for PTSD because there is no verified 
or verifiable stressor, and he has not presented a prima 
facie case for service connection for skin rash because there 
is no indication of chronic skin rash since discharge from 
service.  

There is accordingly no purpose to be served by remanding for 
another medical examination at this time.  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  


Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In his correspondence with VA the veteran cited the following 
in-service stressors: (1)  While returning from patrol close 
to the Laos border in March 1971, his unit was involved in a 
firefight in which he personally killed three enemy soldiers.  

(2)  The day after the incident cited hereinabove the 
veteran's unit was hit by mortar fire, during which the 
veteran's friend "Smitty" was killed.  

(3) In approximately January 1971 while visiting a friend in 
an unidentified unit in Dong Ha, an unknown person threw gas 
canisters into the veteran's sleeping quarters.  

(4) The veteran's artillery unit at Cam Ranh Bay near the 
demilitarized zone (DMZ) was subjected to constant fire and 
mortar attacks.  

Although the veteran has reported having combat experiences, 
the Board finds no independent basis for concluding that he 
participated in combat with the enemy during his service in 
the Republic of Vietnam.  

The veteran's Report of Discharge (DD Form 214) shows that he 
served in the Republic of Vietnam for 1 year and 21 days; his 
military occupational specialty (MOS) was that of Field 
Artillery cannoneer.  

However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the veteran's DD Form 214 nor his SPR 
provide any objective evidence to show that the veteran 
personally participated in combat with the enemy or received 
a combat-related wound or traumatic injury of any kind while 
he was in the Republic of Vietnam.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

However, in addition to the absence of any official indices 
of combat (Purple Heart Medal, Combat Infantry Badge, etc.) 
there is lacking any unofficial indices of combat, such as 
lay statements ("buddy statements").  

It is possible that the alleged mortar attacks could, 
conceivably, be independently verifiable.  Pentecost, 16 Vet. 
App. 124.  However, the veteran has not provided sufficient 
details or information to support an attempt to independently 
verify the occurrence of any such event while he was in the 
Republic of Vietnam, nor has the veteran provided any other 
supportive evidence-to include statements from former 
service comrades-to place him in the general vicinity of 
such attacks or otherwise to confirm a claim incident or 
event of his service.  

In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  

Since combat has not been established, the claimed stressors 
cannot be verified based on the veteran's assertions alone; 
rather, a specific stressor must be independently 
corroborated.  

Indeed, the Board may not accept a veteran's uncorroborated 
account of his in-service stressor as evidence supporting a 
claim for PTSD if the claimed stressor is not related to 
combat.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 91.  

In this case, there is no independent basis whatsoever to 
support the veteran's assertions referable to any claimed in-
service stressor event.  The anecdotal experiences of the 
type cited by the veteran simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  

Under these circumstances, without more from the veteran, the 
Board must conclude that there is no verified or potentially 
verifiable stressor to support the claim of service 
connection for PTSD.  

Simply stated, the occurrence of any of the specific in-
service stressful experiences has been corroborated by 
objective credible evidence, and the record does not present 
any basis for further developing the record in this regard.  

The Board has carefully considered the credibility and 
competence of the veteran's lay statements regarding his 
stressors.  However, as noted, there must be objective 
evidence of participation in combat, or objective evidence of 
a noncombat-related stressor; the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  


Diagnosis and Nexus

The VA treatment records include a diagnosis of PTSD in 
January 2006 by a VA physician.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. at 153.  

VA can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 10 Vet. App. at 143-44.  

The Board accordingly finds that the veteran has been 
diagnosed with PTSD.  

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant the claim of service connection for PTSD.   
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds in its review of the record that the veteran 
does not identified with specificity any potentially 
verifiable in-service stressors.  Accordingly, there can be 
no medical evidence of nexus between any diagnosed PTSD and 
in-service stressors.  

Accordingly, the Board finds that the claim of service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Service connection for a skin rash

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson, 2 Vet. App. at 19.  

The STR show the skin as "normal" in the induction physical 
examination in January 1970.  During his military service the 
veteran was treated for folliculitis or the right eyelid in 
December 1970.  In July 1970 and again in October 1970, he 
was treated for an itching rash on the legs; the clinical 
impression was that of variously tinea corpus or nummular 
dermatitis.  However, his separation physical examination in 
November 1971 showed the skin as "normal."

The post-service medical records cite history of surgery for 
a perirectal abscess in 1977 identified as a pilonidal cyst 
(no recurrence).  

The veteran was treated by VA in October 1986 for scrotal 
rash and itching, clinically identified as contact 
dermatitis.  He also underwent surgery in the same month for 
excision of a right submandibular sebaceous cyst.  

In February-March 1987 the veteran was treated by VA for 
penile warts clinically identified as condyloma acuminatum, a 
venereal disorder associated with the papilloma virus.  He 
was also treated for a small rectal abscess.  

In November 1987, VA excised an infected cyst in the right 
side of the veteran's jaw.  

The veteran was treated by VA in December 1991 for rectal and 
anal burning and itching, diagnosed as pruritus ani.  

In February 1997, the veteran was treated by VA for multiple 
skin eruptions on the face, neck and stomach; also, a 
draining pilonidal cyst was note.  The examination showed 
cystic acne of the beard area and a cyst in the right 
buttock.  

In September 1997, the veteran presented to VA complaining of 
two lumps in the groin area; the diagnostic impression was 
that of sebaceous cyst.  

In February 2002, the veteran complained to VA of boils in 
the face, groin and buttock areas, usually painful when they 
first appeared.  The clinical impression was that of chronic 
recurrent folliculitis.  

The veteran presented to the VA outpatient clinic in July 
2004 complaining of multiple skin lesions on the buttocks of 
several months duration.  The clinician's impression was that 
of papular lesions.  

In November 2004, the veteran presented to the VA outpatient 
clinic complaining of a red scaly rash between the legs of 3-
4 days duration.  The clinical impression was that of tinea 
cruris.  

The veteran was treated by VA in March 2005 for intermittent 
rash on the buttocks, clinically identified as folliculitis.  

The veteran submitted a letter in July 2005 asserting that he 
had been suffering with acne on the buttocks for years, but 
no doctor had yet identified the condition.  

The veteran presented to VA in November 2005 complaining of 
rashes in the groin area and the armpit area.   The clinical 
impression was that of tinea cruris in the groin and 
folliculitis in the axillae.  He was treated in the same 
month for an outbreak on the right upper arm, identified as 
folliculitis.  

In January 2006, a VA physician in the Viral Hepatitis Clinic 
examined the veteran and noted his history of recurrent 
folliculitis.  The physician noted that recurrent 
folliculitis appeared to be precipitated by stress and 
depression, and that the recurrent outbreak could be due to 
the initial herpes simplex virus (HSV) recurrence complicated 
by staph superinfection.  

In August 2006, the veteran presented to VA with painful 
erythematous lesions of the left thigh, left forearm and left 
buttock with overlying cellulitis.  The veteran received VA 
outpatient treatment over a ten-day period for the abscesses 
and infection, but there is no indication of a diagnosis.  

Based on the record, the Board finds that the veteran has 
experienced recurrent skin disorders since his discharge from 
service, variously identified as contact dermatitis, 
condyloma acuminatum (of the penis), pruritus ani (of the 
rectum and anus), cystic acne (of the face and neck), papular 
lesions, tinea cruris, and recurrent folliculitis.  There is 
no indication that any of these skin disorders have been 
chronic since service or that any of these skin disorders are 
related to military service, to include any Agent Orange 
exposure.  

The veteran's claim, filed in September 2004, asserts his 
belief that his claimed skin rash was due to exposure to 
herbicides in Vietnam.  

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period.  38 C.F.R. 
§§ 3.307(a)(6), 3.313.  In this case the evidence shows that 
he served in the Republic of Vietnam during the qualifying 
period, so exposure to Agent Orange is presumed.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

Skin disorders presumptively associated with exposure to 
herbicides are listed in 38 C.F.R. § 3.309(e).  The veteran 
is not diagnosed with any of those disorders; accordingly, 
causation by exposure to Agent Orange cannot be presumed.  

Without the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In this case, there is no medical opinion of record 
whatsoever that attributes the veteran's intermittent skin 
rashes (identified as contact dermatitis, condyloma 
acuminatum, pruritus ani, cystic acne, papular lesions, tinea 
cruris, and recurrent folliculitis) to herbicide exposure.  

Accordingly, the Board finds that the claim for service 
connection for skin rash must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case the evidence preponderates against the claim and the 
rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for a skin rash is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


